EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glenn Von Tersch on 2/12/21.

The application has been amended as follows: 

Claim 1:
Line 6: “screen apparatus;” has been replaced with --screen apparatus, wherein when the screen case is in an extended state, the screen case is supported only by the separate structure--
Line 10: “may be” has been replaced with --are configured to be--
Line 14: “any structure when” has been replaced with --any structure between the base and the screen case--

Claim 19:
Line 1: “A screen” has been replaced with --a portable screen--
Line 14: “may be” has been replaced with --are configured to be--
Line 16: “transparent portion;” has been replaced with --transparent portion, wherein the screen has a first edge and a second edge extending from the first end and the second end of the screen, the first edge and the second edge unattached and unconstrained by any structure between the base and the screen case when the screen is extended from either or both of the first screen roller and the second screen roller;--
Between lines 17 and 18: The following new paragraph has been inserted --wherein when the screen case is in an extended state, the screen case is supported only by the separate structure;--



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or disclose the combination of elements of the claimed invention. Specifically, the prior art of record does not disclose a portable screen apparatus comprising a base with a first screen roller and a screen case with a second screen roller, wherein the screen case includes one or more hooks configured to hang the screen case from a separate structure such that the screen case is supported only by the separate structure in an extended position; a screen having transparent and opaque portions and extendable between the first and second screen rollers, wherein the base includes electrical components and is configured to be secured to a table by one or more fastening devices. At least Jacobs (US 5467266) and Bohlen (US 8205657) disclose screen assemblies including first and second rollers, but Jacobs and Bohlen fail to disclose unconstrained edges of the screen, support of the screen case only by a separate structure, and fastening of the base to a table. At least Leathers (US 9388600) discloses a screen apparatus including a base configured to be secured to a table, but Leathers fails to disclose multiple screen rollers or support of a screen case from a separate structure. None of the prior art of record discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed.
It is noted that the term “fastening devices” is interpreted under 35 U.S.C. 112(f), as it uses the generic placeholder “devices” coupled with the functional language “fastening” without reciting sufficient structure to perform the recited function. The corresponding structure in the disclosure (clamps or equivalent fastening mechanisms) is found in paragraph 0030 of the specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634       



/Johnnie A. Shablack/Primary Examiner, Art Unit 3634